Title: Jonathan Williams, Jr., to the American Commissioners, 19 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes 19 July. 1777.
In my last I omitted mentioning that the number of Swivels which the Cutter left was six, when I went to Paris they were all on Shore, but Capt. Nicholson took some of them again I suppose for want of sufficient to make up his number, I having purchased but 8.
The Persons with whom I was in treaty with for the Duc de Chartres have not yet recvd. their answer from Paris and ’till then they have not liberty to sell at all, the whole of this Business seems to me a sort of enfantillage which I very much dislike. And since let me offer what I will the persons with whom I am to treat do not seem to have sufficient powers to sell I may as well say no more at present. I shall go to Painbeuf tomorrow to see another Ship which will answer our purpose equally well. I do this the more readily as since I can’t have an immediate decision about the Duc de Chartres I do not wish they should think that she is my only resource.
I shall make no additional remark on the affair betwen Mr. Morriss and me supposing that the inclosed from Mr. Ross is partly on that Subject. I beg to know if I may draw directly on Mr. Grand for what Engagements I have and am about to make to persons to whom both you and I are unknown. It is attended with some reluctance and I suppose it will be the same thing if not more agreeable to you. I have the honor to be Gentlemen Your most obedient Servant
J Williams J
  The Hon. The Commissioners of the United States.
  Capt. Nicholson is just arrived and will accompany me tomorrow.
 
Addressed: The Honorable / Silas Deane Esqr. / Rue Royale / a / Paris.
Notations: J. Williams to Hon: Comrs. U.S. (19th: July 1777.) / Mr. Williams 19 July 1777 Desire to draw directly on Mr Grand
